On August 30,1993, the Defendant was sentenced to four years at Montana State Prison, upon each of said four convictions (a total of 16 years), with all said sentences to be served consecutively. The last 12 years of said sentence is suspended with conditions, as stated in the August 30,1993 Judgment, for the offense of four charges of theft, all felonies.
On March 24, 1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to withdraw his Petition.
IT IS HEREBY ORDERED that the case is dismissed.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.